MEMORANDUM **
Reynaldo Fernandez-Gastelum appeals from his 37-month sentence imposed for *132illegally reentering the United States following a prior deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fernandez-Gastelum contends that his sentence is unreasonable because it does not adequately reflect the mitigating features of his case. We disagree. The district court carefully considered Fernandez-Gastelum’s history and circumstances, addressed the statutory factors specified in 18 U.S.C. § 3553(a), properly applied the Sentencing Guidelines, and granted Fernandez-Gastelum a two-level downward departure before imposing a sentence at the bottom of the Guidelines range. We cannot conclude such a sentence is unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.